Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is response to 06/16/2021. Claims 1-2, 5, 8-9, 12, 15-16, and 19 are amended. Claims 1-20 are presented for examination.

Response to Arguments
Applicants’ arguments, see pages 9-10 in Remarks, filed on 06/16/2021, with respect to claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Owhadi et al (US Publication No. 2002/0188853) in view of Rose et al (EP No. 0778512), have been fully considered and with the newly amended features, the arguments are persuasive.  These rejections have been withdrawn. 


Allowable Subject Matter
Claims 1-2, 5, 8-9, 12, 15-16, and 19 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
4.	This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments pages 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-2, 5, 8-9, 12, 15-16, and 19 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MORSHED MEHEDI/Primary Examiner, Art Unit 2432